      Case 2:21-cv-00192-KJD-NJK Document 16 Filed 03/17/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Specially Appearing Defendant
11   FIDELITY NATIONAL TITLE GROUP, INC.
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:21-CV-00192-KJD-NJK
18     COMPANY,
                                                         STIPULATION AND ORDER TO
19                            Plaintiff,                 EXTEND TIME TO REPLY TO
                                                         MOTION TO DISMISS (ECF No. 14)
20                    vs.
                                                         FIRST REQUEST
21     FIDELITY NATIONAL TITLE GROUP,
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW specially appearing defendant Fidelity National Title Group, Inc.
25
     (“FNTG”) and plaintiff Deutsche Bank National Trust Company (“Deutsche Bank”), by and
26
     through their respective attorneys of record, which hereby agree and stipulate as follows:
27
            1.      On January 12, 2021, Deutsche Bank filed its complaint in the Eighth Judicial
28

                                                     1
                                           STIPULATION AND ORDER
      Case 2:21-cv-00192-KJD-NJK Document 16 Filed 03/17/21 Page 2 of 3



1    District Court for the State of Nevada;
2           2.      On February 3, 2021, defendant Commonwealth Land Title Insurance Company
3    removed the instant case to the United States District Court for the State of Nevada (ECF No. 1.);
4           3.      On February 24, 2021, FNTG filed its motion to dismiss Deutsche Bank’s
5    complaint. (ECF No. 10.);
6           4.      On March 10, 2021, Deutsche Bank filed its opposition to FNTG’s motion to
7    dismiss (ECF No. 14.);
8           5.      FNTG’s reply supporting its motion to dismiss is currently due on March 17, 2021;
9           6.      Counsel for FNTG is requesting a 14-day extension of its deadline to file a reply
10   supporting its motion to dismiss, until March 31, 2021, to afford FNTG’s counsel additional time
11   to review and respond to Deutsche Bank’s opposition.
12          7.      Counsel for Deutsche Bank does not oppose the requested extension;
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                  2
                                        STIPULATION AND ORDER
      Case 2:21-cv-00192-KJD-NJK Document 16 Filed 03/17/21 Page 3 of 3



1           8.      This is the first request for an extension made by counsel for FNTG, which is made
2    in good faith and not for the purposes of delay.
3           IT IS SO STIPULATED that FNTG’s deadline to file a reply to the motion to dismiss is
4    hereby extended through and including March 31, 2021.
5    Dated: March 16, 2021                         SINCLAIR BRAUN LLP
6

7                                                  By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
8                                                        Attorneys for Specially Appearing Defendant
                                                         FIDELITY NATIONAL TITLE GROUP,
9                                                        INC.
10   Dated: March 16, 2021                         WRIGHT, FINLAY & ZAK, LLP
11

12                                                 By:    /s/-Lindsay D. Robbins
                                                         LINDSAY D. ROBBINS
13
                                                         Attorneys for Plaintiff
                                                         DEUTSCHE BANK NATIONAL TRUST
14
                                                         COMPANY
15
     IT IS SO ORDERED.
16
                        17th day of _____________,
            Dated this _____         March         2021.
17
                                                   __________________________________________
18                                                 KENT J. DAWSON
                                                   UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                   3
                                         STIPULATION AND ORDER
